Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-21-00549-CR

                                         Monica Jamie LARA,
                                              Appellant

                                                   v.

                                         The STATE of Texas,
                                               Appellee

                     From the County Court at Law No. 15, Bexar County, Texas
                                      Trial Court No. 631019
                              Honorable Melissa Vara, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Liza A. Rodriguez, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: April 27, 2022

DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion is signed by both appellant

and her attorney. See TEX. R. APP. P. 42.2(a). Therefore, we grant the motion and dismiss the

appeal. See id.

                                                    PER CURIAM

DO NOT PUBLISH